DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to communication received on 07/02/2021. The response withdrawn claims 12-18 and 36-39 is hereby acknowledged.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 and 36-39 directed to species non-elected without traverse.  Accordingly, claims 12-18 and 36-39 been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eddie E. Scott on 07/22/2021.
The application has been amended as follows: 
Claim 2 line 4, claim 11 line 3 and claim 20 line 4: delete “the” before “squeeze”
Allowable Subject Matter
Claims 1-11 and 19-35 are allowed.
The most relevant prior art of record include US 6499353 B1.
US 6499353 B1 discloses an apparatus and a method for determining a value of a physical property inside a sealed container without penetrating a wall of said sealed container, said physical property selected from the group consisting of pressure and temperature, comprising: a transmitter apparatus for placement inside said sealed container, said transmitter apparatus including (i) a transducer apparatus responsive to a value of said physical property to provide a corresponding position of a mechanical element, said value indicated by movement in a direction that maintains an orientation of the element at an approximately constant distance from a wall of the container, creating a magnetic field which may be sensed on the exterior of said wall; (ii) a transmitter magnet attached to said element for radiating a magnetic field with an orientation corresponding to said position of said element, and said magnetic field including an external magnetic field component external to said container; (b) a receiver apparatus for placement outside said container, said receiver apparatus including (i) a receiver magnet apparatus including a receiver magnet, said magnet apparatus allowing said receiver magnet to align with said external field component; (ii) a display apparatus responsive to a position of said receiver magnet to provide an indication of said value.
With respect to claims 1 and 19, US 6499353 B1 fails to teach an electromagnet outside of the vessel wall, wherein said electro magnet operatively is connected to said magnet and said cantilever member in the vessel through the vessel wall, wherein said electromagnet induces movement of said magnet and said cantilever member in the vessel, and wherein said movement is related to the pressure of the fluid in the vessel in combination with the specific details of each independent claims.
With respect to claim 28, US 6499353 B1 fails to teach providing an electromagnet outside of the vessel operatively connected to said magnet and said cantilever spring in the vessel, wherein said electromagnet induces movement of said magnet and said cantilever spring in the vessel in combination with the specific details of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/GEDEON M KIDANU/            Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861